Title: To Thomas Jefferson from Charles Jared Ingersoll, 4 October 1824
From: Ingersoll, Charles Jared
To: Jefferson, Thomas


                        Sir
                        
                            Philadelphia
                            4 October 1824
                        
                    About this time last year I sent you a copy of a discourse before the philosophical Society, flattering myself, I will acknowledge, that it would have elicited an answer from a pen whose performances I so much admire I beg leave now, by my friend Mrs Harris, to trouble you with another similar tract—in which I have endeavoured to convince the prevailing enthusiasm that without the principles of your political creed it would have been to little purpose that the sword was drawn for our country—I am aware of your finding it irksome to answer all the importunate communications among which you must set down mine, and by no means wish to tax you with any notice of them—They are sent as slight testimonials of the profound respect in which in common with so many others I regard your character whenever I think of the great course of the ageI remain with deep veneration you humble servantC. J. Ingersoll
                        
                    